Exhibit 10.50

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 21st
day of December, 2007 by and between OYSTER POINT TECH CENTER, LLC, a Delaware
limited liability company (“Landlord”), and MONOGRAM BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease dated as of October 5,
2007 (the “Original Lease”). Pursuant to the Original Lease, Landlord leases to
Tenant and Tenant leases from Landlord approximately 39,780 rentable square feet
of space (the “Premises”), which is the entirety of the building located at 347
Oyster Point Boulevard, South San Francisco, California 94080 (the “Building”)
as part of a two (2) building project totaling 105,120 square feet on
approximately 5.527 acres of land known as 347-349 Oyster Point Blvd., South San
Francisco, California 94080 (the “Project”), as such Premises, Building and
Project are more particularly described in the Original Lease.

B. Landlord and Tenant desire to amend the Original Lease to, among other
things, permit the Tenant to provide a standby letter of credit in lieu of a
cash Security Deposit required by the terms of the Original Lease, all in
accordance with the terms and conditions set forth below.

C. All capitalized terms used herein but not specifically defined in this
Amendment shall have the meanings ascribed to such terms in the Original Lease.
The term “Lease” where used in the Original Lease and this Amendment shall
hereafter refer to the Original Lease, as amended by this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Letter of Credit.

(a) As security for the full and faithful payment of all sums due under the
Lease and the full and faithful performance of every covenant and condition of
the Lease to be performed by Tenant, Tenant may, in lieu of the cash Security
Deposit required by Section 19 of the lease, elect to deliver a letter of credit
in the amount of Three Hundred Eighteen Thousand Two Hundred Forty Dollars
($318,240) (the “LOC Amount”) in favor of Landlord. The letter of credit
initially delivered pursuant to this paragraph and all substitutions,
replacements and renewals of it, must be consistent with and shall satisfy all
the requirements in the letter of credit criteria made Exhibit “A” attached
hereto. The term “Letter of Credit” shall mean and refer to a letter of credit
conforming to this subparagraph. If a Letter of Credit has not been delivered to
and accepted by Landlord on or before the full execution of this Amendment,
Tenant shall deliver a Letter of Credit to Landlord within five (5) days from
the full execution of this Amendment and if Tenant fails to deliver the letter
of credit in the LOC Amount within the five (5) day period, Tenant shall have
irrevocably waived its right to deliver the letter of credit. Timely delivery of
the Letter of Credit shall be treated as a condition subsequent to the
effectiveness of this Amendment such that this Amendment shall be voidable by
Landlord by written notice to Tenant if timely delivery of the Letter of Credit
does not occur.

(b) Landlord may draw on the Letter of Credit, in whole or in part at Landlord’s
election, without advance notice to Tenant at any time or from time to time on
or after (i) the occurrence of any Event of Default, (ii) if Tenant, or anyone
in possession of the Premises through Tenant, holds over after the expiration or
earlier termination of this Lease, (iii) Landlord is given notice by the issuer
of the Letter of Credit that it is terminating the Letter of Credit and Tenant
does not deliver a replacement Letter of Credit not less than thirty (30) days
prior to the effective date of such termination, (iv) the confirming bank for
the Letter of Credit, if any, gives notice to Landlord that it will cease to act
in that capacity and Tenant does not designate an alternative

 

-1-



--------------------------------------------------------------------------------

confirming bank (which is reasonably satisfactory to the Landlord) at least
thirty (30) days prior to the effective date of such termination, (v) the Letter
of Credit expires on a specified date by its terms and is not renewed or
replaced at least sixty (60) days in advance of its expiration date or (vi) to
the extent permitted by law, in the event any bankruptcy, insolvency,
reorganization or any other debtor creditor proceeding is instituted by or
against Tenant.

(c) Landlord may apply any sum drawn on the Letter of Credit to amounts owing to
Landlord under this Lease in such order and priority as Landlord elects in its
absolute discretion. If any of the proceeds drawn on the Letter of Credit are
not applied immediately to sums owing to Landlord under this Lease, Landlord may
retain any such excess proceeds as a cash Lease Security Deposit for
application, at Landlord’s election, to future sums owing to Landlord under this
Lease, in such order and priority as Landlord elects in its absolute discretion.
Tenant shall, within fifteen (15) days after Landlord’s demand, restore the
amount of the Letter of Credit drawn so that the Letter of Credit is restored to
the original amount of the Letter of Credit less the excess cash then held by
Landlord. If Tenant does not restore the Letter of Credit to such amount within
the required time period, such non restoration shall be considered an Event of
Default.

(d) Additionally, Landlord’s draw and application of all or any portion of the
proceeds of the Letter of Credit shall not impair any other rights or remedies
provided under this Lease or under applicable law and shall not be construed as
a payment of liquidated damages. If Tenant shall have fully complied with all of
the covenants and conditions of this Lease, the Letter of Credit shall be
returned to Tenant or, if Landlord has drawn on the Letter of Credit, the
remaining proceeds of the Letter of Credit which are in excess of sums due the
Landlord shall be repaid to Tenant, without interest, within thirty (30) days
after the expiration or termination of the Lease Term and delivery of possession
of the Leased Premises to Landlord in accordance with this Lease.

(e) On any request by Landlord made during the Lease Term, Tenant shall use its
best efforts to cooperate in accomplishing any reasonable modification of the
Letter of Credit reasonably requested by Landlord. If the Letter of Credit
should be lost, mutilated, stolen or destroyed, Tenant shall use its best
efforts to cause the issuance of a replacement.

(f) Tenant shall not assign or grant any security interest in the Letter of
Credit and any attempt to do so shall be void and of no effect.

(g) In the event of a sale or transfer of Landlord’s estate or interest in the
Building or the Project, Landlord shall have the right to transfer the Letter of
Credit to the vendee or the transferee, Tenant shall pay any transfer fees
charged by the issuing bank and Landlord shall thereafter be considered released
by Tenant from all liability for the return of the Letter of Credit. Tenant
shall cooperate in effecting such transfer.

(h) No mortgagee or purchaser of any or all of the Building at any foreclosure
proceeding brought under the provisions of any mortgage shall (regardless of
whether the Lease is at the time in question subordinated to the lien of any
mortgage) be liable to Tenant or any other person for any or all amounts drawn
against the Letter of Credit or any other or additional Lease Security Deposit
or other payment made by Tenant under the provisions of this Lease, unless such
mortgagee or purchaser received such amounts drawn against the Letter of Credit
or any other or additional Lease Security Deposit or other payment made by
Tenant under the provisions of this Lease, as the case may be.

(i) Provided that the Tenant is not then in default under the Lease or has not
then committed an act or omission that would be an Event of Default with the
passage of time or the giving of notice, and provided further that during the
preceding twelve (12) month period Tenant has not committed an Event of Default
pursuant to the terms of this Lease, then commencing on the thirtieth
(30th) month of the Lease Term, the LOC Amount shall be reduced by fifth percent
(50%) , such that after the reduction the LOC Amount shall equal One Hundred
Fifty Nine Thousand One Hundred Twenty Dollars ($159,120.00).

Landlord and Tenant acknowledge and agree that in no event or circumstance shall
the Letter of Credit or any renewal thereof or substitute therefor be (1) deemed
to be or treated as a “security deposit” within the meaning of California Civil
Code Section 1950.7, (2) subject to the terms of such Section 1950.7, or
(3) intended to serve as a “security deposit” within the meaning of such
Section 1950.7. The parties hereto (a) recite that the Letter of Credit is not
intended to serve as

 

-2-



--------------------------------------------------------------------------------

a security deposit and such Section 1950.7 and any and all other laws, rules and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy thereto, and (b) waive
any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from the Security Deposit Laws.

2. Return of Cash Security Deposit. Within two (2) business days after
Landlord’s receipt and approval of the Letter of Credit in the LOC Amount,
Landlord shall return to Tenant the cash Security Deposit of Three Hundred
Eighteen Thousand Two Hundred Forty Dollars ($318,240) held by Landlord pursuant
to Section 19 of the Original Lease, such that the parties agree that after the
return of the cash Security Deposit, Landlord shall hold a cash Security Deposit
of $0. Landlord shall no longer have an obligation to apply any portion of the
Security Deposit against Base Rent beginning in the thirtieth (30th) month of
the Lease Term or otherwise (as originally provided in Section 19 of the
Original Lease). If Landlord does not receive and approve of the Letter of
Credit in the LOC Amount within the time period set forth in Paragraph 1,
Landlord shall have no obligation to return the cash Security Deposit held by
Landlord pursuant to Section 19 of the Original Lease.

3. Attorneys’ Fees. In the event either party shall commence an action to
enforce any provision of this Amendment, the prevailing party in such action
shall be entitled to receive from the other party, in addition to damages,
equitable or other relief, and all costs and expenses incurred, including
reasonable attorneys’ fees and court costs and the fees and costs of expert
witnesses, and fees incurred to enforce any judgment obtained. This provision
with respect to attorneys’ fees incurred to enforce a judgment shall be
severable from all other provisions of this Amendment, shall survive any
judgment, and shall not be deemed merged into the judgment. Tenant agrees to
reimburse Landlord for its attorney’s fees incurred in drafting this Amendment
within five (5) days after delivery by Landlord to Tenant of a written notice
stating the amount of such attorney’s fees.

4. Broker. Tenant represents and warrants to Landlord that it has not dealt with
any broker with respect to this Amendment. If Tenant has dealt with any other
broker or person with respect to this Amendment, it shall be solely responsible
for the payment of any fees due said person or firm and Tenant shall protect,
indemnify, hold harmless and defend Landlord from any liability in respect
thereto.

5. Estoppel. Tenant warrants, represents and certifies to Landlord that as of
the date of this Amendment and to Tenant’s knowledge: (a) Landlord is not in
default under the Lease; and (b) Tenant does not have any defenses or offsets to
payment of rent and performance of its obligations under the Lease as and when
same becomes due.

6. Authority. Tenant has full power and authority to enter into this Amendment
and the person signing on behalf of Tenant has been fully authorized to do so by
all necessary corporate or partnership action on the part of Tenant.

7. Original Lease in Full Force. Except for those provisions which are
inconsistent with this Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Original Lease shall remain unmodified and in full force and
effect. Landlord and Tenant ratify the Original Lease, as amended hereby.

8. Counterparts; Facsimile. This Amendment may be executed in counterparts, each
of which shall be deemed an original part and all of which together shall
constitute a single agreement. Each party hereto shall be authorized to rely
upon the signatures of all of the parties hereto on this Amendment which are
delivered by facsimile as constituting a duly authorized, irrevocable, actual,
current delivery of this Amendment with original ink signatures of each person
and entity.

9. Invalidity of Provisions. If any provision of this Amendment is found to be
invalid or unenforceable by any court of competent jurisdiction, the invalidity
or unenforceability of any such provision shall not affect the validity and
enforceability of the remaining provisions hereof.

10. Further Assurances. Each of the parties hereto agrees to execute and deliver
all such further documents and to take all such further actions as may be
reasonably requested by the other party hereto to effectuate fully the terms and
provisions of this Amendment, provided such documents or actions do not limit,
reduce or impair the rights of the party upon whom such request is made.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.

 

TENANT:

MONOGRAM BIOSCIENCES, INC.,

a Delaware corporation

By:   /s/ William D. Young Name:   William D. Young Title:   Chairman & CFO By:
  /s/ Alfred Merriweather Name:   Alfred Merriweather Title:   Sr. VP and CFO

 

LANDLORD:

OYSTER POINT TECH CENTER LLC,

a Delaware limited liability company

By:  

NewTower Trust Company Multi-Employer Property Trust,

a trust organized under 12 C.F.R. Section 9.18

  By:  

Kennedy Associates Real Estate Counsel,

L.P., Authorized Signatory

    By:  

Kennedy Associates Real Estate Counsel, GP, LLC,

its general partner

      By:   /s/ Scott M. Matthews       Name:   Scott M. Matthews       Its:  
Senior Vice President

 

-4-



--------------------------------------------------------------------------------

EXHIBIT “A”

LETTER OF CREDIT REQUIREMENTS

1. The Letter of Credit shall be standby, clean, irrevocable and unconditional
letter of credit.

2. The Letter of Credit shall be in the amount specified in Section 1 of the
First Amendment to Lease.

3. The Letter of Credit must either (i) be issued by a national bank which is a
member of the New York Clearing House and which has a banking office dedicated
to the administration and payment of letters of credit in San Francisco,
California, or (ii) if issued by any bank which is not described in clause (i),
be confirmed by a bank described in clause (i). The issuing bank must have been
assigned by Standard & Poors Investor Services a Bank Financial Strength Rating
of BBB+, or better. If clause (ii) is applicable, the confirming bank must be
assigned by Standard & Poors Investor Services a Bank Financial Strength Rating
of BBB+, or better. The identity of the issuing bank and of any confirming bank
must also be satisfactory to Landlord.

4. The Letter of Credit shall have an expiration date no earlier than the first
anniversary of the date of its issuance and shall provide for its automatic
renewal from year to year unless terminated by the issuing bank by notice to
Landlord given not less than sixty (60) days prior to its expiration date by
registered or certified mail. The final expiration date of the Letter of Credit
and all renewals of it shall be no earlier than sixty (60) days following the
end of the Term.

5. The Letter of Credit shall be issued in favor of Landlord and shall be
effective immediately on its issuance.

6. The Letter of Credit may be drawn at the San Francisco, California banking
office of either the issuer of the Letter of Credit described in clause (i) of
paragraph 3 or, if clause (ii) of paragraph 3 is applicable, the confirming bank
described in clause (i) of such paragraph 3 (provided, however, that if the
confirming bank is HSBC, then the Letter of Credit may be drawn at the New York
office of HSBC, as provided in Schedule 1).

7. The Letter of Credit shall be transferable.

8. The Letter of Credit shall be governed by (i) the International Standby
Practices (SP 98 published by the International Chamber of Commerce and (ii) the
United Nations Convention on Independent Guarantees and Standby Letters of
Credit. Alternatively, if approved by the lender and if required by either the
issuing bank or the confirming bank the Uniform Customs and Practices for
Documentary Credits published by the International Chamber of Commerce may be
substituted for the Practices referred to in clause (a) to the extent such
Customs and Practices are not inconsistent with the criteria in this Exhibit
“A”.

9. The Letter of Credit shall otherwise be in the form attached hereto as
Schedule “1”.

 

-5-



--------------------------------------------------------------------------------

SCHEDULE “1”

SWIFT MESSAGE

 

MT 700:    ISSUE OF A STANDBY LETTER OF CREDIT From:            SVBK US 6S   
SILICON VALLEY BANK    3003 TASMAN DRIVE    SANTA CLARA, CA 95054 To:   
MRMDUS33    HSBC BANK USA N.A.    NEW YORK, NEW YORK

 

:27      Sequence of Total:

   1/1

:40A  Form of Documentary Credit:

   IRREVOCABLE STANDBY

:20      Documentary Credit Number:

   SVBSF_______

:31C   Date of Issue:

   [07MMDD]

:31D  Date and Place of Expiry:

   081231 CONFIRMING BANK’S COUNTERS

:50      Applicant:

   MONOGRAM BIOSCIENCES INC. 345 OYSTER POINT BOULEVARD    SOUTH SAN FRANCISCO,
CA 94080

:59      Beneficiary:

   OYSTER POINT TECH CENTER LLC    C/O KENNEDY ASSOCIATES REAL ESTATE COUNSEL   
1215 FOURTH AVE., SUITE 2400    SEATTLE, WA 98161    ATTN: EXECUTIVE VICE
PRESIDENT,                  ASSET MANAGEMENT

:32B   Currency Code, Amount:

   USD318,240.00

:41A  Available With By:

      HSBC BANK USA N.A.    452 FIFTH AVE., 15TH FLOOR    NEW YORK, NEW YORK
10018    (BIC: MRMDUS33) BY PAYMENT   

:42C   Drafts At :

   SIGHT

:42D  Drawee:

   HSBC BANK USA N.A.    NEW YORK, NEW YORK    (BIC: MRMDUS33)

 

:46A Documents Required:

 

  1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS, IF ANY.

 

  2. YOUR SIGHT DRAFT DRAWN ON THE CONFIRMING BANK AND MENTIONING THE NUMBER OF
THIS LETTER OF CREDIT AS WELL AS THE REFERENCE NUMBER OF THE CONFIRMING BANK,
HSBC BANK USA N.A., new york.

 

-6-



--------------------------------------------------------------------------------

  3. A DATED CERTIFICATION PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE OF THE BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME AND
DESIGNATED TITLE, STATING EITHER OF THE FOLLOWING

 

  A) QUOTE SUCH AMOUNT IS DUE TO THE BENEFICIARY AS LANDLORD UNDER THE TERMS AND
CONDITIONS OF THAT CERTAIN LEASE AGREEMENT DATED OCTOBER 5, 2007 AS MAY BE
AMENDED FROM TIME TO TIME FOR PREMISES LOCATED AT 347 OYSTER POINT BOULEVARD,
SOUTH SAN FRANCISCO, CALIFORNIA 94080. UNQUOTE

OR

 

  B) QUOTE SILICON VALLEY BANK HAS NOTIFIED US THAT LETTER OF CREDIT NO.
SVBSF            WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE OF THIS
LETTER OF CREDIT. UNQUOTE

OR

 

  C) QUOTE TENANT HAS FILED A VOLUNTARY PETITION UNDER THE FEDERAL BANKRUPTCY
CODE. UNQUOTE

OR

 

  D) QUOTE AN INVOLUNTARY PETITION HAS BEEN FILED AGAINST TENANT UNDER THE
FEDERAL BANKRUPTCY CODE. UNQUOTE

 

:47A ADDITIONAL CONDITIONS:

 

  1. THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING. SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR IN WHICH THIS LETTER OF
CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES AND ANY SUCH
REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY DOCUMENT OR
INSTRUMENT.

 

  2. PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. THIS LETTER OF CREDIT MUST
ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT BY THE CONFIRMING BANK OF THE
DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY
UTILIZED.

 

  3. ALL DRAFTS DRAWN UNDER THIS STANDBY LETTER OF CREDIT MUST CLEARLY STATE:
‘DRAWN UNDER SILICON VALLEY BANK, IRREVOCABLE STANDBY LETTER OF CREDIT NO.
SVBSF             DATED                     ,      2007.’

 

  4. WE AGREE THAT WE AND/OR THE CONFIRMING BANK SHALL HAVE NO DUTY OR RIGHT TO
INQUIRE AS TO THE BASIS UPON WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS
DUE AND OWING OR HAS DETERMINED TO PRESENT ANY DRAFT UNDER THIS LETTER OF
CREDIT, AND THE PRESENTATION OF SUCH DRAFT IN STRICT COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT, SHALL AUTOMATICALLY RESULT IN PAYMENT
TO THE BENEFICIARY.

 

  5. THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL
PERIODS OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU THROUGH THE CONFIRMING BANK BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AT THE ABOVE ADDRESS THAT THIS LETTER OF CREDIT WILL
NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE. BUT IN ANY EVENT THIS LETTER
OF CREDIT WILL NOT BE EXTENDED BEYOND APRIL 30, 2018, WHICH SHALL BE THE FINAL
EXPIRATION DATE OF THIS LETTER OF CREDIT.

 

-7-



--------------------------------------------------------------------------------

  6. THIS LETTER OF CREDIT MAY ALSO BE CANCELED PRIOR TO ANY PRESENT OR FUTURE
EXPIRATION DATE, UPON RECEIPT FROM THE BENEFICIARY BY SILICON VALLEY BANK OR THE
CONFIRMING BANK BY OVERNIGHT COURIER OR REGISTERED MAIL (RETURN RECEIPT
REQUESTED) OF THE ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS (IF ANY) TOGETHER
WITH A STATEMENT SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY ON
COMPANY LETTERHEAD STATING THAT THE LETTER OF CREDIT IS NO LONGER REQUIRED AND
IS BEING RETURNED FOR CANCELLATION.

 

  7. THIS LETTER OF CREDIT IS TRANSFERABLE BY THE CONFIRMING BANK, ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE
(‘TRANSFEREE’), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE
WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE
REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE.
AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO THE CONFIRMING BANK AT THEIR
ADDRESS AS DESIGNATED BY THEM.

 

  8. APPLICANT SHALL PAY ANY TRANSFER FEE ASSOCIATED WITH THIS LETTER OF CREDIT.
HOWEVER, THE PAYMENT OF SUCH TRANSFER FEE SHALL NOT BE A CONDITION FOR THE
TRANSFER OF THIS LETTER OF CREDIT

 

 

9.

ALL DRAFTS, DOCUMENTS, INSTRUCTIONS AND COMMUNICATIONS PERTINENT TO THIS LETTER
OF CREDIT MUST BE PRESENTED TO THE OFFICE OF THE CONFIRMING BANK AT 452 FIFTH
AVE., 15TH FLOOR, NEW YORK, NEW YORK, 10018, ATTENTION: STANDBY LETTER OF CREDIT
DEPARTMENT, OR AT ANY OTHER OFFICE IN NEW YORK, NEW YORK WHICH MAY BE DESIGNATED
BY CONFIRMING BANK’S WRITTEN NOTICE DELIVERED TO THE BENEFICIARY.

 

  10. ANY PAYMENT EFFECTED UNDER THIS STANDBY LETTER OF CREDIT WILL
AUTOMATICALLY REDUCE OUR COMMITMENT HEREUNDER.

 

  11. WE HEREBY AGREE THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON PRESENTATION
TO THE ADVISING/CONFIRMING BANK, ON OR BEFORE THE EXPIRATION OF THIS LETTER OF
CREDIT OR ANY EXTENDED EXPIRATION DATE.

 

  12. IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT
REQUEST THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER
BANK, THE CONFIRMING BANK WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S.
REGULATED BANK, AND CONFIRMING BANK AND/OR SUCH OTHER BANK MAY RELY ON AN
ACCOUNT NUMBER SPECIFIED IN SUCH INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A
PERSON OR ENTITY DIFFERENT FROM THE INTENDED PAYEE.

 

  13. WE WILL PROVIDE HSBC BANK WRITTEN NOTICE VIA SWIFT OR AUTHENTICATED TELEX
AT LEAST NINETY (90) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE IF WE ELECT
NOT TO EXTEND/RENEW THE EXPIRATION DATE OF THIS STANDBY LETTER OF CREDIT.

:71B    Charges:        APPLICANT

:49    Confirmation Instructions:        CONFIRM

:78    Instructions to the Paying/Accepting/Negotiating Bank:

 

-8-



--------------------------------------------------------------------------------

  + UPON RECEIPT OF ANY DRAWING IN STRICT COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS STANDBY LETTER OF CREDIT WE WILL REMIT PAYMENT IN ACCORDANCE
WITH YOUR INSTRUCTIONS AFTER YOUR AUTHENTICATED SWIFT OR TESTED TELEX ADVISE TO
US ADVISING US OF AMOUNT DRAWN AND THAT ALL DOCUMENTS ARE BEING SENT VIA
OVERNIGHT COURIER TO SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA
95054, ATTN: GLOBAL FINANCIAL SERVICES, STANDBY LETTER OF CREDIT DEPT.

:72    Sender to Receiver Information:

SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES, (‘ISP98’), ICC PUBLICATION NO.
590 AND ENGAGES US WITH RESPECT THERETO.

 

-9-